Name: 84/354/EEC: Commission Decision of 28 June 1984 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: America;  tariff policy;  foodstuff;  trade
 Date Published: 1984-07-13

 Avis juridique important|31984D035484/354/EEC: Commission Decision of 28 June 1984 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries Official Journal L 186 , 13/07/1984 P. 0051 - 0051 Spanish special edition: Chapter 03 Volume 31 P. 0146 Portuguese special edition Chapter 03 Volume 31 P. 0146 *****COMMISSION DECISION of 28 June 1984 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries (84/354/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 16 and 28 thereof, Whereas by means of Decisions, the Commission has laid down the animal health conditions and veterinary certification requirements for imports of fresh meat from many third countries; Whereas special conditions were laid down in several of the abovementioned Decisions for certain Member States in line with conditions applicable to intra-Community trade; whereas Decisions 78/693/EEC (3), 78/694/EEC (4) and 78/695/EEC (5) concerning imports from Argentina, Brazil and Uruguay respectively, which were the first such Decisions to be adopted, laid down a time limit for the granting of the said special conditions, last extended to 30 June 1984 by Decision 84/25/EEC (6); Whereas, for the purpose of harmonization, the various Decisions should be brought into line and the time limit provided for in the Decisions adopted with respect to Argentina, Brazil and Uruguay therefore abolished; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 (1) of Commission Decisions 78/693/EEC, 78/694/EEC and 78/695/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil and Uruguay respectively the words 'and until 30 June 1984 at the latest' are hereby deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 10. (3) OJ No L 236, 26. 8. 1978, p. 19. (4) OJ No L 236, 26. 8. 1978, p. 29. (5) OJ No L 236, 26. 8. 1978, p. 37. (6) OJ No L 20, 25. 1. 1984, p. 23.